 
 
IV 
111th CONGRESS
2d Session
H. RES. 1263 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Mrs. McMorris Rodgers submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Expressing support for Mathematics Awareness Month. 
 
 
Whereas current educational and economic trends indicate that the demand for employees with a high quality mathematics education could exceed the supply of individuals with such an education; 
Whereas students who pursue a postsecondary education in mathematics have a broad range of career choices upon graduation; 
Whereas Mathematics Awareness Month began in 1986 as Mathematics Awareness Week; 
Whereas April 2010, is recognized as Mathematics Awareness Month; 
Whereas the theme for Mathematics Awareness Month 2010, “Mathematics and Sports”, highlights uses for an education in mathematics across a broad range of subjects and helps to show students that mathematics can be fun; and 
Whereas Mathematics Awareness Month encourages colleges, universities, and other organizations to hold events that draw and retain students to the field of mathematics: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Mathematics Awareness Month; and 
(2)encourages colleges, universities, and other organizations to hold events to honor Mathematics Awareness Month. 
 
